 1
 2
 3
 4
 5
                                                    JS-6
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   EDGAR GUTIERREZ,              ) Case No. EDCV 19-1339-VBF (JPR)
                                   )
12                   Petitioner,   )
                                   )          J U D G M E N T
13              v.                 )
                                   )
14   RON GODWIN, Warden,           )
                                   )
15                   Respondent.   )
                                   )
16
17        Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition is denied and this
20   action is dismissed with prejudice.
21
               $SULO           V9DOHULH%DNHU)DLUEDQN
22   DATED:
                                    VALERIE BAKER FAIRBANK
23                                  U.S. DISTRICT JUDGE
24
25
26
27
28
